FEW, A.J.,
concurring:
I concur in the majority opinion. I write separately to explain my position that the circuit court acted within its discretion to refuse to continue the summary judgment hearing to allow for additional discovery. The summary judgment order should also be affirmed on this basis.
Rule 56(f) of the South Carolina Rules of Civil Procedure provides parties an easy mechanism for notifying the circuit court in advance of a scheduled hearing of the party’s need for additional time in which to complete discovery before defending a motion for summary judgment. Pursuant to Rule 56(f), the non-moving party or counsel may submit an affidavit stating the reasons “he cannot ... present by affidavit facts essential to justify his opposition” to the motion. In this case, Appellant did not comply with Rule 56(f).3 When a party seeks *121additional time, but fails to comply with the Rule setting forth the procedure for requesting additional time, an appellate court should be very hesitant to say the trial court abused its discretion in denying the request.
When the defendants in Baughman v. American Telephone and Telegraph Company filed motions for summary judgment, the plaintiffs sought additional time to locate “a medical expert who could testify to the necessary degree of medical certainty.” 306 S.C. 101, 104, 410 S.E.2d 537, 539 (1991). After the circuit court granted a motion for partial summary judgment as to medical causation, the plaintiffs submitted a letter from “a recently-discovered expert witness ... in which she made a preliminary assessment of the case and recommended further study.” 306 S.C. at 105, 410 S.E.2d at 539. The supreme court characterized a subsequent letter from the same expert as “highlight[ing] the need for further testing and analysis of Plaintiffs’ medical conditions.” 306 S.C. at 113, 410 S.E.2d at 544. In finding the circuit courts’ order granting “partial summary judgment on the personal injury claims was premature,” 306 S.C. at 112, 410 S.E.2d at 544, the supreme court made several other observations about Baughman that clearly distinguish it from this case. First, the court noted “the complexity of these cases” and that “proof of causation is especially difficult in actions seeking recovery for prolonged exposure to toxic substances.” 306 S.C. at 113, 410 S.E.2d at 544. Second, relying on the defendants’ exclusive possession of certain information, the court stated, “Plaintiffs had not yet received satisfactory responses to their interrogatories regarding the substances emitted from the Nassau plant, information critical to their obtaining expert opinion evidence concerning causation.” Id. Finally, the court found, “Plaintiffs have demonstrated a likelihood that further discovery will uncover additional evidence relevant to the issue of medical causation.” 306 S.C. at 112, 410 S.E.2d at 544.
In this case, on the other hand, the issues are simple, Appellant had within her control all of the information she needed to defend the motion, and the time requested for more *122discovery was not necessary to “uncover additional evidence,” but rather only to document existing evidence. While there were depositions set for shortly after the hearing, it would have been a routine task for Appellant to obtain and file affidavits from the same witnesses setting forth the evidence Appellant wished to present in defense of the motion. Nevertheless, Appellant chose to proceed in the hope the circuit court would not enforce the Rules of Civil Procedure. The Rules, however, are designed to be enforced, Ex parte Wilson, 367 S.C. 7, 15, 625 S.E.2d 205, 209 (2005) (“If a rule’s language is plain, unambiguous, and conveys a clear meaning, ... the stated meaning should be enforced.”), and we have repeatedly stated we allow trial judges the discretion in which to do so, see, e.g., Fairchild v. S.C. Dep’t of Transp., 398 S.C. 90, 108, 727 S.E.2d 407, 416 (2012) (“A trial court’s rulings in matters related to discovery generally will not be disturbed on appeal in the absence of a clear abuse of discretion.”).
The circuit court correctly enforced a plainly-written rule, and therefore, its decision to deny additional time in which to complete discovery was within its discretion.

. Rule 56(f) contemplates an affidavit will be filed at or before the hearing. See Doe ex rel. Doe v. Batson, 345 S.C. 316, 321, 548 S.E.2d 854, 856-57 (2001) ("disagreeing] ... with the Court of Appeals’ conclusion that the trial court abused its discretion in refusing to permit Doe’s attorney to file Rule 56(f), SCRCP affidavits after the hearing” and stating, "Rule 56(f) requires the party opposing summary *121judgment to at least present affidavits explaining why he needs more time for discovery”). Here, Appellant filed an affidavit explaining why further discovery was needed more than three weeks after the summary judgment hearing.